Title: To James Madison from Richard O’Brien, 12 May 1801
From: O’Brien, Richard
To: Madison, James


Esteemed Sir.Algiers The 12th. of May 1801.
I presume you have received The dispatches I forwarded by The Brutas Captain Brown which left Algiers in October last, and allso those I forwarded by The G. Washington, and My Sundry letters and Communications which I have repeatedly forwarded to Mr Smith On Barbary affairs.
In february The Bashaw of Tripoli declared he no longer held to his friendship with the United States, has demanded Vast Sums and disregarded The deys letters and Gaurentee, and every raisonable offer which Consul Cathcart Could make, & has Sent his Corsairs to Sea to Capture Americans.
At Algiers we are two &c. a half years in arrears in the Annuities we are threatened with war if The Stores does not arrive Shortly.
The Consuls in Barbary has neither Money or Credit, and the Government of The U. States pays no attention to our Communications it is 10 Months That I have not had any letter from the department of State.
War Sir will Shortly be the result of detention and Neglect. I am Sir Very respectfully Your Most Obt Servt
Richard OBrien
I have repeatedly wrote for these 15 Months that Government would appoint A Succesor to The Consulat of Algiers.
 

   
   RC (DNA: RG 59, CD, Algiers, vol. 6).



   
   O’Brien to secretary of state, 22 Oct. 1800 (later copy, with postscript dated 28 Oct., printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:388–89).



   
   Cathcart in Tripoli wrote that he had to borrow from his servants in order to meet expenses (he also said provisions were exorbitantly priced) and that he could not collect the debt the pasha owed him (Cathcart to Eaton, Aug. 1800 [DNA: RG 59, CD, Tunis, vol. 1]; Cathcart to [JM], 21 Mar. 1801).


